         Case: 3:19-cv-01014-jdp Document #: 38 Filed: 05/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LADARIUS D. MCGHEE,

         Plaintiff,
                                                     Case No. 19-cv-1014-jdp
    v.

 PATRICK GOVIER, LEBBEUS BROWN,
 MARK KARTMAN, and JASON
 FOWELL,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




         /s/                                             5/6/2021
         Peter Oppeneer, Clerk of Court                        Date
